t c memo united_states tax_court paula j halata petitioner v commissioner of internal revenue respondent docket no filed date jack w naranjo for petitioner david b mora for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued to petitioner paula j halata a statutory_notice_of_deficiency pursuant to section showing the 1all references to sections are to sections of the internal_revenue_code irs’s determinations of the following income-tax deficiencies additions to tax and penalty year deficiency dollar_figure dollar_figure addition_to_tax sec_6651 dollar_figure --- 1to be computed at a later date addition_to_tax sec_6651 penalty sec_6662 --- dollar_figure --- various provisions in the stipulation resolve all the noncomputational issues in the case except for whether halata is entitled to a dollar_figure theft-loss deduction the year of the theft-loss deduction and the effect of the theft-loss deduction through the operation of net-operating-loss carrybacks on halata’s tax_liabilities for the years at issue the theft-loss deduction halata claimed relates to dollar_figure she transferred to a swiss bank account on date she contends that this money was lost to a scam we determine that halata is entitled to a theft-loss deduction see infra part a however the year of halata’s theft- loss deduction is see infra part b furthermore halata did not plead her theory that the theft_loss resulted in a net-operating loss for and that this net- operating loss should be carried back to or see infra part she cannot assert the theory now therefore the theft-loss deduction does not affect halata’s taxable_income for or or her tax_liabilities for these years findings_of_fact halata resided in texas when she filed her petition during the period relevant to this case halata worked as a chemical-plant operator for exxonmobil she also owned rental houses she is a high-school graduate with two years of college coursework in or halata began a romantic relationship with dominique ojeda in late ojeda and her eight-year-old daughter moved in with halata two years later ojeda lost her job as an optometrist’s assistant halata began paying all the living_expenses of ojeda and her daughter at some point ojeda worked as an apartment locator over the internet but this work apparently did not provide much income ojeda also began researching other business opportunities on the internet 2the parties stipulated some of the facts the stipulation is incorporated by this reference 3by she owned four rental houses in september or date ojeda told halata that she had learned of a way of making money through bank-guaranty transactions ojeda found this supposed opportunity through a member of the california bar named dwight montgomery montgomery persuaded ojeda to participate in a bank-guaranty transaction because ojeda did not have any money halata supplied the money for the purported transaction halata was given to understand that if she made a payment of about dollar_figure ojeda would receive dollar_figure million that the first installment of the dollar_figure million would be paid to ojeda two weeks after the payment of the dollar_figure and that the dollar_figure would be returned at any time upon request halata and ojeda agreed that halata would take the risk of loss on the purported transaction halata never personally spoke with montgomery about the purported bank-guaranty transaction the trial record contains some documents including emails regarding the purported bank-guaranty transaction these documents are quoted extensively in the discussion that follows many of the events terms persons and entities referred to in the documents are not explained by the trial record montgomery gave ojeda an invoice from european investors inc dated date ojeda gave the invoice to halata the invoice requested that mantara holding pay big_number euro to account no at credit suisse in lugano switzerland a bank account supposedly owned by european investors inc to mantara holding his address date 13th october pro forma invoice n transaction code 032006wtdm we european investors inc hereby present our corporate invoice as set forth in the agreement dated 9th date by his sic reference the terms of which are incorporated herein it was agreed that the 1st party will cover the clearing settlement and banking expenses against this invoice this amount will be refunded by the 2nd party at the end of the transaction or can be deducted by the 1st party form sic the amount of the payment fir sic the first tranche of bank guarantys as delivered by the 2nd party to the 1st party if in the event the pre- advice mt799 is not delivered as provided in the agreement then the eur big_number remitted by the 1st party will be refunded by the 2nd party to the 1st party within ten international banking days to the 1st party’s banking coordinates provided in the agreement total amount to pay eur dollar_figure __________________________________ 4the phrase his address is in the original please pay to this designated bank account bank name credit suisse address lugano suisse swift code creschzz69n account number account_holder european investors inc the invoice bears the following official-looking stamp european investors incorporated international business_company act domenica sometime before date montgomery emailed ojeda dear dominique thank you for your email and your message all you need to send is big_number euros which is approximately dollar_figure i have arranged for the payment of the additional big_number euros from a second party last night and early early morning i contacted and spoke with all of the other parties except for the provider the buyer is online and ready to proceed the settlement bank dresdner bank in frankfurt germany is also online and ready to proceed i have not been able to contact the provider once i get confirmation that the provider is online and ready to proceed i will then call you and the other person to proceed i want to make certain that the credit suisse account in lugano is still where the provider wants the big_number euros to be sent i also want to confirm that abn amro is ready to cut the bgs for the transaction i do not want you or the other person to send any money until all has been confirmed it has taken time so we want to make certain that everyone is back online to proceed and get this deal finally done on a final note i appreciate and thank you for your hard work and confidence -- you and willie will be vindicated on this deal this deal will springboard us to other deals and allow us to do our own trading without the naysayers shoot me a quick email if there are any changes and i will call you as soon as i get confirmation from the provider best regards dwight on date montgomery emailed ojeda dear dominique great news the provider is online and ready to proceed i have already talked with the other person regarding sending the big_number euros i will try to call you either later tonight or in the morning i will be busy this evening on other matters until pm that will probably be way too late for you i expect that we will wire the big_number euros tomorrow please let me know whether that will be possible thanks dwight sometime between november and ojeda emailed montgomery with the query any news on the bg on date montgomery responded by email dear dominique we are ready to proceed i have the documentation signed by pacific for dr khoo who will send the 110k euros all you need to send is the 140k euros which is approximately dollar_figurek please email or fax a copy of the proof of remittance so that i can send to dr khoo -- i will also send you a copy of his proof of remittance remember that he is in singapore and the banks won’t open until or pm california time i have also attached another copy of the invoice with the banking i will call you also i revised your impi with the banking and already sent to dresdner to sign should get that back today too thanks dwight the email listed as an attachment a document titled wtdm 250k invoice wpd no attachment was introduced into evidence on the same day date halata signed documents authorizing her bank washington mutual to wire dollar_figure to credit suisse the documents stated that the beneficiary name was european investors inc that the beneficiary account number was and that other beneficiary information was transaction code 032006wtdm dominique ojeda on the same day washington mutual confirmed that the wire transfer had been made halata was never given any account statement showing that the transferred money was being held in an overseas account for her montgomery sent ojeda the first page of a seven-page document entitled irrevocable master payment instructions which had an effective date of date this page purported to relate to an obligation by pacific union investment corp to provide an indemnity guarantee with full responsibility and authority under penalty of perjury to provide indemnity to pay protection to the respective payees set forth on the signature pages payee that percentage set forth for such payee on such signature page of the face value of each tranche payable to payee within eight to twenty-four international banking hours after receipt of the funds confirmed by the conditional swift mt103 for each tranche pursuant to the agreement the agreement was defined as a certain agreement with transaction code 032006wtdm the document stated that the contract amount wa sec_5 billion euro and that the transaction was the purchase of fresh cut-slightly seasoned bank guarantee s even though the document described above has an effective date of date it was given to halata before the date wire transfer two weeks after the wire transfer halata had not received any money from the purported bank-guaranty transaction ojeda contacted montgomery ojeda told halata that montgomery had given her some flimsy excuses for why there was no payment on date montgomery sent an email to ojeda with a copy to someone named willie ojeda showed the email to halata the email stated dominique and willie as you know tommasi was a no-show person we met stated that he has seen him but did not know where he was when we were there they are having a runner look out for him as for thomas he and i talked yesterday and we may get the signed contract this week as for maria her buyers are still looking at the contracts ie trying to put the funding in place working on two other buyers on the collateral first procedures should hear from them this week also working on another avenue to get your 140k will know later this week regards dwight on date ojeda emailed montgomery once again dwight i have called left you messages and sent email asking you what is goin sic on and not had any response on date montgomery emailed ojeda dear dominique have been working for past week on the buyers for thomas and bob procedures have been agreed to and am awaiting signed contracts to forward to provider these are the paper first deals and the stickiest issue was verification of buyer’s funds for the paper but that is now agreed and we should be mvoing sic forward with the tranching this week the other deal where i am trying to get some funds for mantara re the big_number euros is also proceeding i am working on that in case these other deals stall and mantara can get you some funds not ignoring you at all -- just juggling a million balls on all fronts regards dwight this email was given by ojeda to halata on date montgomery sent ojeda another email with the subject line updates the email said dear dominique still have not gotten the signed contract from thomas got an email that i should expect something within the next to hours no idea on what the delay is all about but trying to understand and remain positive on a more positive note my friend in hk has agreed to loan big_number euros when their deal goes through will have them send it to you and will coordinate with you at that time on each month thereafter up to a maximum of so he is willing to wait for us to get our deal s through he told me that he is at the mt760 stage so assuming it goes out this week the unconditional mt103 should be sent by the end of the week made it clear to willie that there is no walking around money for him or anyone this is only a stopgap favor this friend also knows tommasi and is aware of the prior deal let’s see what happens in the next hours on both fronts regards d this email was given to halata by ojeda as halata testified this email is talking about getting a loan and dominique ojeda had told me that they were offering to loan her the money to pay me back on date montgomery sent ojeda and willie the following email dominique and willie as i said there are two contracts that are being processed contract i am not involved with this contract ie there is no spread for any of us this is the contract where kkp has agreed to loan mantara money which mantara will have wired to dominique in connection with the hua sheng deal the mt760 under this contract is supposed to be sent this thursday date attached is the redacted window letter which i received after the mt760 is sent and verified the buyer sends the mt103 and then the funds are wired assuming it proceeds on thursday then kkp should be able to wire the money to mantara by tuesday or wednesday of next week contract this is the deal where a copy of the contract was sent to dominique it is not expired buyer wants to send an mt799 requesting readiness of kkp’s bank to receive the conditional mt103 they have been jerking around with the verbiage and as you can see i typed the verbiage for them and sent it to them once the bank agrees then they will send the mt799 kkp’s bank will acknowledge they will send the conditional mt103 kkp will send the mt760 they will release the funds by wire transfer below is the email and attachment compare the codes in the attachment with the codes you have in the contract this one might take a week or so to get moving now that they want to first send the mt799 joe and i will be happy to meet with you when you come to california just let me know when and where but all i can do now is simply wait for these people to continue with their processing of the deals once something is actually moving forward you will be one of the first to know this date email which was given by ojeda to halata was connected to a forwarded email from dwight montgomery to cywong dated date this forwarded email states i see you too stay up late i took the liberty of drafting sample verbiage for the mt799 to ensure that there are no problems it is okay if you reference the agreement and the codes pursuant to which the conditional mt103-23 will be sent it is not okay to reference receiving a bg or the like remember that this is the settlement bank to assist everyone getting the forwarded cywong email appears to be a fragment the heading of the date email stated that it was attached to two other documents form of mt799 verbiage doc and redacted kkp update letter pdf neither attachment was introduced into evidence on date ojeda emailed montgomery you either need to send dollar_figure beginning today every month or send the whole dollar_figurek by friday i will be at your office or house on monday i have held you in high regard and trusted your word you need to honor your word and make this right with me today i will need a call from you today on date montgomery responded dear dominique i only made two promises to you if mantara or i have a buyer that completes a deal then you and willie will be included in the profit distribution and if i am included in the profits on a deal that kkp completes then i will share my profits with you and willie i also informed you that kkp agreed to remit 150k euros if kkp completes a deal that is the only word i gave to you and willie and i will honor that word irrespective i made no other promises to either you or willie i too am very frustrated and angry that not one of the deals has completed and while i remain confident that a deal will complete i also remain frustrated and angry at these nonperforming buyers and delays all i can do is keep pressing on trying to get a deal done for the three of us meanwhile if you or the fbi come calling then joe and i are more than willing to meet with you and i will give all of the emails and other documentation for the fbi to look at i can not do anything more and do not need to do anything more at the end of the day all i can and will do is honor the aforementioned promises to you and willie that is the only seed i sowed and i remain optimistic that i -- and you and willie -- will grow and blossom best regards dwight this email was given to halata by ojeda as part of ojeda’s attempts to recover the transferred money she contacted a state prosecutor in california she also contacted the sec ojeda did not recover the lost money in the aftermath of the purported bank-guaranty transaction her relationship with halata dissolved the parties have stipulated that halata filed an income-tax return for the return was a form_1040 u s individual_income_tax_return on the return halata did not report a theft_loss halata did not file an income-tax return for in the irs conducted an examination relating to halata’s and tax years halata hired a tax attorney john polk to represent her before the irs polk’s firm assigned a nontax lawyer scott lisman to investigate halata’s legal remedies regarding the loss of the dollar_figure lisman contacted both ojeda and montgomery ojeda told lisman that she had originally thought that the purported bank-guaranty transaction was legitimate and felt bad for how things turned out montgomery still insisted that the purported bank-guaranty transaction was a legitimate business transaction he also claimed that he was merely a facilitator of bank-guaranty transactions and that he received no money from them he said he had no information about how the purported bank-guaranty transaction worked or the identities and roles of the parties to the purported transaction he said he did not know where halata’s money went lisman contacted the sec and a california state prosecutor he received no cooperation from them after his investigation lisman reported back to halata that it would be cost prohibitive for her to file a civil suit against montgomery lisman explained that montgomery did not have any recoverable assets that the costs of suing montgomery would be dollar_figure-dollar_figure and that it was risky whether halata could prove montgomery received the dollar_figure on date the irs issued the notice_of_deficiency the tax_liabilities calculated in the notice_of_deficiency did not reflect any deductions related to theft losses halata filed a timely petition the case was tried in houston texas 5lisman also considered the possibility that halata could sue ojeda but informed halata that such a suit would not result in recovery_of the money positions of the parties opinion halata’s petition claimed that she is entitled to a theft-loss deduction in and related to the purported bank-guaranty transaction halata’s pretrial memorandum asserted that she is entitled to claim net_operating_loss deductions arising from a theft_loss she suffered and which offset her income for and in her closing argument halata contended that she discovered that she had lost the dollar_figure on account of theft in that she had no reasonable prospect of recovering the dollar_figure that year and therefore that there was a theft-loss deduction of dollar_figure for in her posttrial brief however halata contended that the theft_loss was sustained in which according to her brief was the year she realized that the purported bank-guaranty transaction was a fraudulent scheme or alternatively in when lisman advised her that it was too costly to take legal action against montgomery she also contended that her net operating losses resulting from her theft_loss can be carried back and applied in and under sec_172 of the internal_revenue_code the posttrial brief was the first time that halata plainly asserted that a net-operating loss should be carried back from the irs contended that no theft occurred because halata did not prove that any person appropriated the dollar_figure with the intent to deprive her of the money using deception the irs asserted that halata’s payment of the dollar_figure was part of a bona_fide transaction and that this was just a bad investment or the funds are still available to the petitioner the irs pointed out that there is no evidence that lisman attempted to contact european investors inc or mantara holdings to verify that the transaction was fraudulent it also pointed out that there is no evidence that criminal charges were filed against montgomery the irs claimed that a theft-loss deduction is barred for either the or tax_year because halata contended in closing argument that the theft-loss deduction should be allowed for the tax_year furthermore the irs contended that halata has failed to demonstrate that there was no reasonable prospect of recovering the dollar_figure in or the irs also claimed that halata is barred from claiming a net-operating-loss carryback from the irs reasons as follows t he petitioner’s claim of a net_operating_loss_carryback from the taxable_year is a new issue not raised in the petition filed in this case or in the petitioner’s pretrial memorandum or during the trial in this case additionally the petitioner had not amended her petition in this case to properly raise the issue of a carryback from the taxable_year respondent has not had an opportunity to examine the petitioner’s individual_income_tax_return for the taxable_year therefore petitioner’s attempt to raise the claim that there exists a carryback from the taxable_year to the taxable years in issue in this case is a new issue the untimely raising of which constitutes a surprise and would be unfairly prejudicial to the respondent and consequently should not be considered by the court see mwangachuchu v commissioner tcmemo_2012_86 the theft-loss deduction sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected to a trade_or_business or losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft see sec_165 the deduction is allowed for the year the loss is sustained sec_165 generally a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers it sec_165 e however even after a theft_loss is discovered if a claim for reimbursement exists during the year of the loss with respect to which there is a reasonable_prospect_of_recovery then a theft_loss is treated as sustained only when it can be ascertained with reasonable certainty whether such reimbursement for the loss will be obtained 128_f3d_1410 10th cir aff’g tcmemo_1995_342 sec_1_165-1 a stated differently a reasonable_prospect_of_recovery will postpone the theft-loss deduction until such time as the prospect no longer exists halata has the burden of proving she has sustained a theft_loss see tax ct r pract proc a the term theft under sec_165 is a word of general and broad meaning that includes any criminal appropriation of another’s property including theft by swindling false pretenses and other forms of guile 232_f2d_107 5th cir sec_1_165-8 whether a theft_loss has been established depends upon the law of the state where the alleged theft occurred 540_f2d_448 9th cir aff’g 61_tc_354 79_tc_846 63_tc_736 aff’d without published opinion 6the burden_of_proof shifts to the irs if the taxpayer is an individual who introduces credible_evidence with respect to any factual issue relevant to federal income-tax liability and complied with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b halata does not assert that the irs bears the burden_of_proof f 2d 5th cir a taxpayer must prove a theft occurred under applicable state law by only a preponderance_of_the_evidence and not beyond a reasonable doubt see 16_tc_163 if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail a criminal conviction is not necessary in order for a taxpayer to demonstrate a theft_loss see 34_tc_688 a halata sustained a loss attributable to a theft halata resided in texas when the purported transaction occurred therefore we will decide whether the evidence presented allows for us to determine that a theft occurred under texas law theft is prohibited by tex penal code ann sec_31 a west supp theft a a person commits an offense if he unlawfully appropriates property with intent to deprive the owner of property tex penal code ann sec_31 b provides that a ppropriation of property is unlawful if it is without the owner’s effective consent tex penal code ann sec_31 provides that consent is not effective if it is induced by deception under texas law a theft of halata’s dollar_figure took place if someone appropriated the money by deceiving halata and intended to deprive halata of the money id in evaluating whether there was a theft we must resolve a predicate factual dispute between the parties regarding the nature of the purported bank- guaranty transaction halata contends that the transaction was fictitious the irs contends it was not fictitious the question of whether the transaction was fictitious is relevant to whether halata’s money was appropriated whether there was a deception and whether someone intended to deprive halata of her money the irs posits several alternative ways to reach the conclusion that the purported bank-guaranty transaction was not fictitious it states from respondent’s the irs’s view based on the record this could be one of several possible transactions first the petitioner halata could have been investing in a heretofore undeterminable credit investment in europe based on negotiations between her friend dominique ojeda and dwight montgomery second the petitioner may have loaned money to ojeda to invest in the undeterminable credit investment in europe and would be paid back by monies received by ojeda third the petitioner may have transferred money to an investment account in europe and the money may or may not be there there is no way to determine what occurred from the record we take each possibility in turn we do not think that the dollar_figure wire transfer was a credit investment in europe first there were the documents that montgomery gave ojeda that supposedly memorialize the transaction these documents--the date invoice from european investors inc and the date irrevocable master payment instructions --look phony to us second there were the supposed terms of the transaction a dollar_figure million return on dollar_figure is too good to be true a purported return that high is an indicator of a fraudulent scheme we also reject the possibility that the dollar_figure was a loan from halata to ojeda it appears to us that ojeda did not agree to repay halata out of her personal funds in the event of the loss of the dollar_figure rather halata bore of the risk of loss from the purported transaction we therefore do not agree that the transfer of dollar_figure was a loan from halata to ojeda we also do not agree that halata has an ownership_interest in an investment account in europe halata transferred money to a mysterious swiss bank account she received no contract documents in exchange evidencing her legal rights this is more consistent with a scam than with an investment account of some kind having determined that the purported bank-guaranty transaction was fictitious we find that the evidence is consistent with the proposition that there was a theft of halata’s dollar_figure first halata’s money was appropriate d by someone it was transferred to someone’s swiss bank account in exchange for nothing of value second it is apparent from the evidence described above that halata was deceived by someone into transferring the money that makes the appropriation unlawful third someone intended to deprive halata of the money that is the only plausible explanation that is consistent with the phony documents as the irs points out however the evidence does not definitively resolve the identity of the person who appropriated halata’s money deceived halata and intended to deprive halata of her money in other words the evidence does not definitively resolve the identity of the thief if we had to determine the identity of the thief we would name montgomery much of the evidence supports the proposition that montgomery intended to deprive halata of her money montgomery claimed that he was the central point_of_contact among multiple parties a buyer a provider a settlement bank abn amro credit suisse and mantara holding these parties either were nonexistent or were not involved in any bank-guaranty transaction with montgomery his assertions that he was the central point of contact among parties that did not actually exist or that had nothing to do with his transaction indicate that he intended to deprive halata of money through ojeda an additional indication of montgomery’s knavery is that he told lisman that the bank-guaranty transaction was a legitimate transaction by the time of lisman’s investigation montgomery would have known that the transaction was not legitimate his claim otherwise is suspect the major stumbling block to the conclusion that montgomery was the thief is the lack of direct evidence that he received the dollar_figure even without direct evidence it is reasonable to surmise and we do find that montgomery would not have orchestrated the fraud unless he thought he would ultimately receive the wire transfer and he did actually receive the dollar_figure wire transfer in the alternative even if montgomery was merely an unwitting facilitator of the purported bank-guaranty transaction and therefore had no intent to deceive halata and even if he did not receive the dollar_figure wire transfer and therefore did not appropriate halata’s money halata still suffered a theft at the hands of whoever orchestrated the scheme see jensen v commissioner tcmemo_1993_393 the taxpayers were entitled to a theft-loss deduction even though they had contact only with their insurance broker who invested their money in a ponzi scheme and who was not alleged to have been part of the scheme aff’d without published opinion 72_f3d_135 9th cir we conclude that her dollar_figure was lost on account of theft therefore halata is entitled to a theft-loss deduction b halata’s theft_loss was sustained in generally a theft_loss is considered sustained in the year in which the taxpayer discovers it sec_165 e thus we must determine the year in which halata discovered the loss halata convincingly testified that on or before date she realized that she had been scammed we therefore conclude that was the year that halata discovered the theft the theft_loss is not considered to be sustained in if halata had a claim for reimbursement with respect to which there was a reasonable_prospect_of_recovery see sec_1_165-1 in halata had a respectable legal claim against montgomery montgomery passed on deceptive information to ojeda thus inducing halata to transfer the money halata did not know then that montgomery had no assets from which she could recover therefore we conclude that in halata had a claim for reimbursement with respect to which there was a reasonable_prospect_of_recovery if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery a theft_loss is considered to have been sustained only when it can be ascertained with reasonable certainty whether or not such reimbursement for the loss will be received sec_1_165-1 see also sec_1_165-1 sec_1_165-8 thus we must determine the year in which it could be ascertained with reasonable certainty that reimbursement for the dollar_figure loss would not be obtained during ojeda conducted her own investigation of the purported bank- guaranty transaction on behalf of halata she contacted the authorities about montgomery she demanded reimbursement from him we conclude that these efforts did not produce reasonable certainty as to whether halata could obtain reimbursement from montgomery ojeda was not a lawyer she could not initiate civil litigation against montgomery on halata’s behalf nor was she trained to evaluate whether litigation was a reasonable method of collecting money from montgomery ojeda likely feared that she could end up a potential defendant herself this fear would have impaired her ability to objectively evaluate halata’s rights against montgomery by contrast lisman’s investigation appropriately evaluated the advisability of filing suit against montgomery lisman determined that a lawsuit was impractical given the cost of the lawsuit montgomery’s lack of recoverable assets and montgomery’s possible defenses the irs faults lisman for his apparent failure to contact european investors inc and mantara holding to investigate the recovery_of halata’s money however these entities were either fictitious or front entities or actual entities that were uninvolved in any transaction involving montgomery efforts to pursue these entities would have been futile we conclude that lisman’s investigation was sufficient to determine with reasonable certainty that halata could not obtain reimbursement for her dollar_figure loss lisman’s investigation was conducted in therefore halata’s theft_loss was sustained in the effect of the theft-loss deduction for on halata’s tax_liabilities for and the next issue to resolve is whether halata’s theft_loss in creates a net- operating loss for that should be carried back and deducted against her or income the difference between gross_income and deductions is a net- operating loss see sec_172 a net-operating loss for exists if halata’s 7it appears that there is still time for halata to file an amended_return for tax_year claiming a theft-loss deduction see sec_6511 deductions for including the theft-loss deduction exceed her gross_income for the general_rule for carrying back net-operating losses is that a net-operating loss is first deducted from income in the tax_year that is two years before the year of the net-operating loss see sec_172 the year of the net-operating loss that would result from halata’s theft_loss is and therefore under the general_rule the first year of the carryback period would be the year is before us jurisdictionally the problem is that halata never filed a pleading asserting her theory that there was a net-operating loss for that should be carried back to prior years see tax ct r pract proc b petition is required to assign ie state every error alleged to have been made by the irs in the determination of the deficiency the court and the irs were not advised of her theory until after trial see tax ct r pract proc a purpose of pleadings is to give parties and court fair notice of matters in controversy therefore she is barred from asserting it see tax ct r pract 8one or more special rules affecting the carryback period apply to the portion of any net-operating loss attributable to halata’s theft-loss deduction see sec_172 three years before the year of loss is the first year of the carryback period for the portion of the net-operating loss that is an eligible_loss including a theft_loss sec_172 allowing a taxpayer to elect whether the first carryback_year is three four or five years before the year of net-operating loss if the year of loss is or we need not determine the length of the carryback period because as we explain halata failed to assert in her petition that any net-operating loss should be carried back to any prior year proc b any issue not raised in assignments of error in petition is deemed conceded also halata would have had the burden_of_proof regarding the net-operating loss she adduced no evidence regarding her gross_income for and her deductions for other than the dollar_figure theft-loss deduction without this information her net-operating loss cannot be calculated she would not have met her burden_of_proof see paulson v commissioner tcmemo_1991_508 62_tcm_968 conclusion in summary halata was the victim of a theft and she sustained a dollar_figure theft_loss in the taxable_year however she has not properly raised the issue that the theft_loss should affect her taxable_income for and by virtue of via a net-operating loss carryback from and in any event has not substantiated any such net-operating loss carryback her deficiencies for these two years are therefore unaffected by the theft_loss to reflect the foregoing and concessions decision will be entered under rule 9alternatively if halata were entitled to carry back eligible_loss es from see sec_172 such eligible losses cannot be calculated either
